Citation Nr: 0845074	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for lymphoma.

3.  Entitlement to non service connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran's DD Form 214s indicate that he served on active 
duty from August 1989 to November 1989, from October 1993 to 
February 1994, and from December 1997 to July 1998.  He also 
served periods of Active Duty for Training and Inactive Duty 
for Training.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine and lymphoma 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal for non service connected 
pension benefits was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of a 
non service connected pension have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by the veteran's authorized 
representative.  38 C.F.R. § 20.204 (2007).

In this case, in October 2008, the veteran submitted a 
written statement and sworn hearing testimony clearly 
indicating the wish to withdraw his appeal for the issue of 
entitlement to non service connected pension benefits.

The veteran has withdrawn the appeal regarding this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The claim for entitlement to non service connected pension 
benefits is dismissed without prejudice.


REMAND

The veteran claims entitlement to service connection for 
lymphoma and degenerative disc disease of the cervical spine.  
The veteran's private medical records indicate a history of 
Hodgkin's lymphoma dating from 1990, notably within a year 
after initial separation from active duty service.  More 
recent treatment records indicate that any lymphoma the 
veteran had is now in remission but that the veteran has 
changes in his spine as seen on MRI in August 1999 that are 
related to lymphoma.  A VA examination must be undertaken in 
order to determine whether the veteran currently has a 
lymphoma condition that is related to service or which had 
onset, whether directly or presumptively, in service.  That 
examiner should also indicate whether the veteran has 
degenerative disc disease of the cervical spine as related to 
service or to any diagnosed lymphoma.

The claims file also contains a record indicating that the 
veteran has been in receipt of Social Security Administration 
(SSA) benefits.  The veteran's records from SSA are not in 
the claims file and must be sought prior to adjudication as 
these records are held by a federal agency.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records.  If 
no records are available document all 
attempts to obtain them and the reason for 
unavailability.

2.  Schedule the veteran for a VA 
examination to determine if he has 
lymphoma or degenerative disc disease that 
is related to service.  Have the examiner 
review the claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests 
and answer the following questions:

	a.  Does the veteran currently have 
lymphoma or degenerative disc disease?

	b.  If so, is it at least as likely as 
not that the current manifestation of the 
lymphoma and/or degenerative disc disease 
had their onset in service or within a 
year of any separation from active duty 
service, or are otherwise related to 
service (to include any in-service 
symptomatology or diagnoses)?

3.  Thereafter, readjudicate the claims on 
appeal and if either remains denied issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


